Case: 19-50399      Document: 00515341931         Page: 1    Date Filed: 03/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 19-50399                             March 12, 2020
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONOVAN LAFURD RAY JACOBS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CR-259-5


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Donovan Lafurd Ray Jacobs pleaded guilty to conspiracy to possess with
intent to distribute and to distribute at least 50 grams of methamphetamine
and conspiracy to possess with intent to distribute and to distribute at least
500 grams of cocaine. The district court imposed concurrent sentences of 200
months of imprisonment and four years of supervised release. Jacobs was also
ordered to forfeit a Glock firearm and $7,435.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50399     Document: 00515341931      Page: 2    Date Filed: 03/12/2020


                                  No. 19-50399

      Pursuant to U.S.S.G. § 2D1.1(b)(1), a two-level enhancement was
applied to Jacobs’s offense level for his possession of the firearm. He now
challenges that enhancement on appeal, arguing that the record contains
insufficient evidence to support it and that the district court failed to articulate
the factual basis for its finding that the enhancement was applicable. Our
review is for clear error. United States v. Gentry, 941 F.3d 767, 792 (5th
Cir. 2019).
      Jacobs’s case differs from United States v. Hooten, 942 F.2d 878 (5th Cir.
1991), and United States v. Zapata-Lara, 615 F.3d 388 (5th Cir. 2010), upon
which he largely relies. In those cases, it was unclear whether the district
court found that the defendant personally possessed a weapon or whether the
weapon was personally possessed by a codefendant but nevertheless
attributable to the defendant. See Hooten, 942 F.2d at 881-82; Zapata-Lara,
615 F.3d at 390-91. The instant record is distinguishable in that it has not left
us “second-guessing the basis of the sentencing court’s decision.” United States
v. Cisneros-Gutierrez, 517 F.3d 751, 766 (5th Cir. 2008) (internal quotation
marks and citation omitted). The record reflects that the district court found
Jacobs personally possessed the firearm.
      To show § 2D1.1(b)(1) was applicable, the Government had to show “that
a temporal and spatial relationship existed between the weapon, the drug
trafficking activity, and [Jacobs].” United States v. Marquez, 685 F.3d 501, 507
(5th Cir. 2012); see also United States v. Vital, 68 F.3d 114, 119 (5th Cir. 1995)
(recognizing that § 2D1.1(b)(1) applies “when the defendant possesses a
dangerous weapon during the course of related relevant conduct”).              The
Government did so in this case by showing that Jacobs kept the firearm along
with more than $7,000 in cash in a residence a DEA agent testified was
Jacobs’s “business home.” See United States v. Mitchell, 31 F.3d 271, 278 (5th



                                         2
    Case: 19-50399   Document: 00515341931    Page: 3   Date Filed: 03/12/2020


                               No. 19-50399

Cir. 1994); see also United States v. Romans, 823 F.3d 299, 321-22 (affirming
§ 2D1.1(b)(1)’s application where the defendant’s firearm was found inside a
home along with $24,000 in cash that had been delivered to the defendant as
drug proceeds). Jacobs provided no rebuttal evidence that “it was clearly
improbable that the weapon was connected with the offense.” United States v.
King, 773 F.3d 48, 53 (5th Cir. 2014) (internal quotation marks and citation
omitted). The judgment of the district court is AFFIRMED.




                                     3